Citation Nr: 1041328	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a higher rate of special monthly compensation. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel





INTRODUCTION

The Veteran had active service from June 1973 to May 1976.  

His claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

The Veteran is in receipt of the maximum benefit under 38 
U.S.C.A. § 1114(m) as a result of his blindness, whether based on 
having light perception only, or being so helpless as to need 
regular aid and attendance.     


CONCLUSION OF LAW

The criteria for entitlement to a higher rate of special monthly 
compensation under 38 U.S.C.A. § 1114(m), based on being blind 
and so helpless as to be in need of regular aid and attendance, 
are not met.  38 U.S.C.A. § 1114(m) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.350 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, such compliance is unnecessary given 
that there is no possibility, reasonable or otherwise, that 
notice or assistance would aid in substantiating the Veteran's 
claim.  Rather, the law, not the evidence, is dispositive in this 
case.  Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding 
that, where it is the law, and not the underlying facts or 
development of the facts that are dispositive in the matter, the 
VCAA can have no affect on the appeal); Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (holding that, where the law as 
mandated by statute, and not the evidence, is dispositive of the 
claim, the VCAA is inapplicable); see also Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002).

II.  Analysis

The Veteran is service connected for blindness in both eyes.  By 
rating decision dated in April 1996, the RO granted the Veteran 
special monthly compensation under 38 U.S.C.A. § 1114(m) based on 
such blindness, having light perception only.  The Veteran has 
been receiving this benefit at the "M rate" since February 
1995.  

In many written statements submitted since May 2004, the Veteran 
argues that he is entitled to a higher rate of special monthly 
compensation under the same statutory subsection (38 U.S.C.A. § 
1114(m)) because his blindness renders him so helpless, he needs 
regular aid and attendance.  He points out that the Board, in its 
May 2007 decision, misunderstood the basis of his claim by 
deciding whether he was entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(s), based on a 
need for aid and attendance or by reason of being housebound.  He 
acknowledges that he knows, and has known since 2004, that he is 
not entitled to an increased rate of special monthly compensation 
under those subsections.  He expresses frustration over VA's 
failure to inform him properly of the special monthly 
compensation to which he is entitled and to answer a question 
posed in a February 2008 written statement, that is, whether he 
is receiving the maximum benefit under 38 U.S.C.A. § 1114(m).  
According to the February 2008 statement, if he is, he will drop 
his appeal.   

In a statement of the case dated April 2008, the RO informed the 
Veteran that he was receiving the maximum benefit under 38 
U.S.C.A. § 1114(m) based on being blind.  In addition, the RO 
cited the regulatory and statutory provisions at issue in this 
appeal, upon which the RO's finding is based.

The Veteran responded with a substantive appeal in which he 
asserted that the "MB-1" rating he receives is for blindness 
and says nothing about aid and attendance.

The provisions of 38 U.S.C.A. § 1114(m) are as follows:

(m) if the veteran, as the result of 
service-connected disability, has suffered 
the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with 
complications, preventing natural knee 
action with prostheses in place, or of one 
arm and one leg at levels, or with 
complications, preventing natural elbow and 
knee action with prostheses in place, or 
has suffered blindness in both eyes having 
only light perception, or has suffered 
blindness in both eyes, rendering such 
veteran so significantly disabled as to be 
in need of regular aid and attendance, the 
monthly compensation shall be $3,671. 
(emphasis added) (the amount of 
compensation is annually adjusted for 
inflation).
38 U.S.C.A. § 1114(m)

These provisions in pertinent part provide that special monthly 
compensation is payable at the "m" rate if the Veteran has 
blindness with only light perception in both eyes or has 
blindness in both eyes that renders him in need of regular aid 
and attendance.  

The Veteran seems to argue that this subsection could somehow 
provide compensation for both blindness and need for aid and 
attendance; but the subsection's use of "or" makes clear that 
compensation is payable only for blindness with light perception 
only or for blindness with need for aid and attendance.

The provisions of 38 U.S.C.A. § 1114(o) (West Supp. 2009) provide 
for a higher rate of compensation when service connected 
disabilities entitle a veteran to two or more of the rates 
provided in one subsection; but no condition can be considered 
twice in the determination.  Even if it could be found that the 
Veteran has blindness with light perception only and blindness 
with need for aid and attendance; he would not be entitled to a 
higher rating under this section, because the same condition 
would be considered twice.

The provisions of 38 U.S.C.A. § 1114(p) (West Supp. 2009) provide 
a higher rate of special monthly compensation where a Veteran's 
service connected disabilities exceed the requirement for any one 
section.  The Veteran does not contend that his service-connected 
disability exceeds the requirements of 38 U.S.C.A. § 1114(m), nor 
is there any evidence in this regard.  Instead, he argues that he 
meets two of the requirements of that section, and as just noted 
there is no basis there is no provision for additional 
compensation where a single disability meets two of the 
requirements of a single subsection. 

The rate of special monthly compensation an individual receives 
under 38 U.S.C.A. § 1114(m) is the same whether he or she 
qualifies based on blindness in both eyes, having light 
perception only, or on being so helpless due to blindness as to 
need regular aid and attendance.  38 U.S.C.A. § 1114(m) (West 
2002 & Supp.2009); 38 C.F.R. §3.350(c) (2010).

The law in this case is dispositive.  The claim must therefore be 
denied based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A higher rate of special monthly compensation is denied. 




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


